Memorandum by the Court. Proceeding under CPLR article 78 .to review and annul a determination of the Board of Regents suspending petitioner’s license to practice medicine for three months. Petitioner has been found guilty of a charge of unprofessional conduct within the meaning of paragraph [g] of subdivision 2 of section 6514 of the Education Law as well as the charge of having been convicted of a crime within the meaning of paragraph [b] of subdivision 2 of the same section. He does not dispute his guilt but argues that the three months’ suspension is unduly severe. Interference should not be had with the discipline imposed by the Board of Regents unless it “ is so disproportionate to the offense, in the light of all the circumstances, as to be shocking to one’s sense of fairness ”. (Mutter of Stolz v. Board of Regents, 4 A D 2d 361, 364). Upon the record before us, which does not here require the recitation and delineation of the well-founded charges, we do not find the imposed punishment to be disproportionate to the offenses nor can we say it is shocking to one’s sense of fairness and, in such case, we find no reason to disturb the board’s action. (Matter of Scire V. Board of Regents, 23 A D 2d 943.) Determination confirmed, and petition dismissed, without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum by the court.